                                      1   JAMES R. TENERO            (SBN 201023)
                                          MATTHEW K. TELFORD (SBN 310125)
                                      2   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      3   San Francisco, CA 94105-4537
                                          Telephone     :     415.979.0400
                                      4   Facsimile     :     415.979.2099
                                          Email         :     jtenero@selmanlaw.com
                                      5                       mtelford@selmanlaw.com
                                      6   SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      7   11766 Wilshire Boulevard, Sixth Floor
                                          Los Angeles, CA 90025-6538
                                      8   Telephone     :     310.445.0822
                                          Facsimile     :     310.473.2525
                                      9   Email         :     sleichenger@selmanlaw.com
                                     10   Attorneys for Defendant
                                          EVEREST NATIONAL INSURANCE COMPANY
   LLP




                                     11
                                          CRAIG E. FARMER             (SBN 61086))
                                     12   DAWN D. CURTIS             (SBN 227076)
Selman Breitman
                  ATTORNEYS AT LAW




                                          FARMER CURTIS, LLP
                                     13   3620 American River Drive, Suite 218
                                          Sacramento, CA 95864
                                     14   Telephone    :      916-679-6565
                                          Facsimile    :      916-679-6575
                                     15   Email        :      cfarmer@farmercurtislaw.com
                                                              dcurtis@farmercurtislaw.com
                                     16
                                          Attorneys for Plaintiff
                                     17   COUNTY OF SACRAMENTO
                                     18                              UNITED STATES DISTRICT COURT

                                     19                              EASTERN DISTRICT OF CALIFORNIA

                                     20

                                     21   COUNTY OF SACRAMENTO,                            No. 2:19-cv-00263 MCE DB

                                     22                Plaintiff,                          STIPULATION AND PROTECTIVE ORDER

                                     23         v.

                                     24   EVEREST NATIONAL INSURANCE
                                          COMPANY,
                                     25
                                                       Defendants.
                                     26

                                     27

                                     28
                                                                                       1
                                                                     STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCL-DB
3062 45344 4825-5460-5994 .v7
                                      1          In the interest of ensuring an efficient and prompt resolution of this action and of
                                      2   protecting confidential information from improper disclosure, the undersigned hereby stipulate,
                                      3 subject to approval and entry by the Court, to the following Protective Order issued pursuant to

                                      4 Fed. R. Civ. P. 26(c):

                                      5          1.      PURPOSES AND LIMITATIONS
                                      6          Disclosure and discovery activity in this action are likely to involve production of
                                      7   privileged, confidential, proprietary, or private information for which special protection from
                                      8   public disclosure and from use for any purpose other than prosecuting this litigation would be
                                      9   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                     10   following Stipulated Protective Order. The parties acknowledge that this Order does not confer
   LLP




                                     11   blanket protections on all disclosures or responses to discovery and that the protection it affords
                                     12   extends only to the limited information or items that are entitled under the applicable legal
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   principles to treatment as confidential. The parties further acknowledge, as set forth in Section
                                     14   11, below, that this Stipulated Protective Order creates no entitlement to file confidential
                                     15   information under seal; Local Rule 141 sets forth the procedures that must be followed and
                                     16 reflects the standards that will be applied when a party seeks permission from the Court to file

                                     17 material under seal.

                                     18          2.      DEFINITIONS
                                     19          As used herein:
                                     20                  a.      "Party" shall mean any party to this action, including all of its officers,
                                     21                          directors, employees, consultants, retained experts, and outside counsel
                                     22                          (and their support staff).
                                     23                  b.      "This action" means the above-captioned action pending in this Court,
                                     24                          including any related discovery, pretrial, trial, post-trial, or appellate
                                     25                          proceedings.
                                     26                  c.      "Disclosure" or "Discovery Material" shall mean any and all items or
                                     27                          information, regardless of the medium or manner generated, stored, or
                                     28                                                       2
                                                                       STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1        maintained (including, among other things, testimony, transcripts, or
                                      2        tangible things) that are produced or generated in disclosures or responses
                                      3        to discovery in this matter.
                                      4   d.   “Confidential Information" or "Confidential Items" shall mean
                                      5        information (regardless of how generated, stored or maintained) or
                                      6        tangible things that qualify for protection under standards developed
                                      7        under Federal Rules of Civil Procedure Section 26(c) and Federal Rule of
                                      8        Evidence Section 502.
                                      9   e.   "Receiving Party" shall mean a party that receives disclosure or disclosure
                                     10        material from the Producing Party.
   LLP




                                     11   f.   "Producing Party" shall mean a Party, or a subpoenaed third party, that
                                     12        designates information or items that it produces in discovery disclosures
Selman Breitman
                  ATTORNEYS AT LAW




                                     13        or in response to subpoenas for documents in the above-entitled action.
                                     14   g.   "Protected Material" shall mean any Disclosure or Discovery Material
                                     15        that is designated as “Confidential" and/or “Confidential/Privileged.”
                                     16   h.   "Outside Counsel" shall mean attorneys who are not employees of a Party
                                     17        but who are retained to represent or advise either the County of
                                     18        Sacramento or Everest National Insurance Company as well as their
                                     19        support staffs.
                                     20   i.   "House Counsel" shall mean attorneys who are employees of either the
                                     21        County of Sacramento or Everest National Insurance Company as well as
                                     22        their support staffs.
                                     23   j.   "Expert" shall mean a person with specialized knowledge or experience
                                     24        in a matter pertinent to the litigation who has been retained by the County
                                     25        of Sacramento or Everest National Insurance Company or its counsel to
                                     26        serve as an expert witness or as a consultant in this action and who is not
                                     27        a past or a current employee of the County of Sacramento or Everest
                                     28                                  3
                                                     STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1                          National Insurance Company or a competitor of the County of
                                      2                          Sacramento or Everest National Insurance Company and who, at the time
                                      3                          of retention, is not anticipated to become an employee of the County of
                                      4                          Sacramento or Everest National Insurance Company nor a competitor of
                                      5                          the County of Sacramento or Everest National Insurance Company. This
                                      6                          definition includes a professional jury or trial consultant retained in
                                      7                          connection with this litigation.
                                      8                  k.      "Professional Vendors" shall mean persons or entities that provide
                                      9                          litigation support services (e.g., photocopying; videotaping; translating;
                                     10                          preparing exhibits or demonstrations; organizing, storing, retrieving data
   LLP




                                     11                          in any form or medium; etc.) and their employees and subcontractors.
                                     12          3.      SCOPE
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          The protections conferred by this Stipulation and Order cover not only Protected Material
                                     14   (as defined above), but also any information copied or extracted therefrom, as well as all copies,
                                     15   excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations by
                                     16   County of Sacramento or Everest National Insurance Company or its counsel to or in court or in
                                     17 other settings that might reveal Protected Material.

                                     18          4.      DURATION
                                     19          Even after the termination of this litigation, the confidentiality obligations imposed by
                                     20   this Order shall remain in effect until the Producing Party agrees otherwise in writing or a Court
                                     21   order otherwise directs.
                                     22          5.      DESIGNATING PROTECTED MATERIAL
                                     23                  a.      Exercise of Restraint and Care in Designating Material for Protection. The
                                     24                          Producing Party will designate information or items for protection under
                                     25                          this Order and will limit any such designation to specific material that
                                     26                          qualifies under the appropriate standards. The Producing Party will
                                     27                          designate, for protection only, those parts of material, documents, items,
                                     28                                                    4
                                                                      STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1        or oral or written communications that qualify – so that other portions of
                                      2        the material, documents, items, or communications for which protection
                                      3        is not warranted are not swept unjustifiably within the ambit of this Order.
                                      4   b.   Mass, indiscriminate, or routinized designations are prohibited.
                                      5        Designations that are shown to be clearly unjustified, or that have been
                                      6        made for an improper purpose (e.g., to unnecessarily encumber or retard
                                      7        the case development process, or to impose unnecessary expenses and
                                      8        burdens on other parties), expose the Producing Party to sanctions.
                                      9   c.   If it comes to the Producing Party's attention that information or items that
                                     10        it designated for protection do not qualify for protection at all, or do not
   LLP




                                     11        qualify for the level of protection initially asserted, the Producing Party
                                     12        must promptly notify the Receiving Parties that it is withdrawing the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13        mistaken designation.
                                     14   d.   Manner and Timing of Designations. Except as otherwise provided in
                                     15        this Order or as otherwise stipulated or ordered, material that qualify for
                                     16        protection under this Order must be clearly designated before the material
                                     17        is disclosed, copied and produced. The Producing Party must determine
                                     18        which documents, or portions thereof, qualify for protection under this
                                     19        Order. Before producing the specified documents, the Producing Party
                                     20        must              affix            "CONFIDENTIAL"                     and/or
                                     21        “CONFIDENTIAL/PRIVILEGED” on each page that contains Protected
                                     22        Material. If only a portion or portions of the material on a page qualifies
                                     23        for protection, the Producing Party also must clearly identify the protected
                                     24        portion(s) (e.g., by making appropriate markings in the margins) and must
                                     25        specify, for each portion, the level of protection being asserted
                                     26        "CONFIDENTIAL" and/or “CONFIDENTIAL/PRIVILEGED.”
                                     27   e.   For information produced in some form other than documentary, and for
                                     28                                   5
                                                      STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1             any other tangible items, the Producing Party must affix in a prominent
                                      2             place on the exterior of the container or containers, in which the
                                      3             information or item is stored the term "CONFIDENTIAL" and/or
                                      4             “CONFIDENTIAL/PRIVILEGED.” If only portions of the information
                                      5             or item warrant protection, the Producing Party, to the extent practicable,
                                      6             shall identify the protected portions, specifying whether they qualify as
                                      7             “Confidential" and/or “CONFIDENTIAL/PRIVILEGED.”
                                      8        f.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      9             failure to designate qualified information or items as “Confidential”
                                     10             and/or “CONFIDENTIAL/PRIVILEGED” does not, standing alone,
   LLP




                                     11             waive the Producing Party’s right to secure protection under this Order
                                     12             for such material.       If material is appropriately designated as
Selman Breitman
                  ATTORNEYS AT LAW




                                     13             “Confidential” and/or “CONFIDENTIAL/PRIVILEGED” after the
                                     14             material was initially produced, the Receiving Party, on timely
                                     15             notification of the designation, must make reasonable efforts to assure that
                                     16             the material is treated in accordance with the provisions of this Order.
                                     17   6.   ACCESS TO AND USE OF PROTECTED MATERIAL
                                     18        a.   Basic Principles. A Receiving Party may use Protected Material that is
                                     19             disclosed or produced by the Disclosing Party in connection with this case
                                     20             only for prosecuting, defending, or attempting to settle this litigation.
                                     21             Such Protected Material may be disclosed only to the categories of
                                     22             persons and under the conditions described in this Order. When the
                                     23             litigation has been terminated, the Receiving Party must comply with the
                                     24             provisions of Section 12, below (FINAL DISPOSITION).
                                     25        b.   Protected Material must be stored and maintained by a Receiving Party at
                                     26             a location and in a secure manner that ensures that access is limited to the
                                     27             persons authorized under this Order.
                                     28                                       6
                                                         STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1   7.   DISCLOSURE OF “CONFIDENTIAL” INFORMATION OR ITEMS
                                      2        a.   Unless otherwise ordered by the Court or permitted in writing by the
                                      3             Producing Party, the Receiving Party may only disclose any information
                                      4             or            item     designated        CONFIDENTIAL                and/or
                                      5             CONFIDENTIAL/PRIVILEGED to:
                                      6        b.   The Receiving Party’s Outside Counsel of record in this action, as well as
                                      7             employees of said Counsel to whom it is reasonably necessary to disclose
                                      8             the information for this;
                                      9        c.   The officers, directors, and employees (including House Counsel) of the
                                     10             Receiving Party to whom disclosure is reasonably necessary for this
   LLP




                                     11             litigation;
                                     12        d.   Experts (as defined in this Order) of the Receiving Party to whom
Selman Breitman
                  ATTORNEYS AT LAW




                                     13             disclosure is reasonably necessary for this litigation and who have signed
                                     14             the “Agreement to Be Bound by Protective Order” (Exhibit A);
                                     15        e.   The Court and its personnel;
                                     16        f.   Court reporters, their staffs, and professional vendors to whom the
                                     17             disclosure is reasonably necessary for this;
                                     18        g.   During their depositions, witnesses in the action to whom disclosure is
                                     19             reasonably necessary and who have signed the “Acknowledgment and
                                     20             Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
                                     21             designating party or ordered by the Court. Pages of transcribed deposition
                                     22             testimony or exhibits to depositions that reveal Protected Material must
                                     23             be separately bound by the court reporter and may not be disclosed to
                                     24             anyone except as permitted under this Stipulated Protective Order.
                                     25        h.   The author of the document or the original source of the information.
                                     26   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                     27        IN OTHER LITIGATION.
                                     28                                         7
                                                          STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1        a.   If a Receiving Party is served with a subpoena or an order issued in other
                                      2             litigation that would compel disclosure of any information or items
                                      3             designated     in    this       action   as   “CONFIDENTIAL”            and/or
                                      4             “CONFIDENTIAL/PRIVILEGED” the Receiving Party must so notify
                                      5             the Designating Party, in writing (by fax, if possible) immediately and in
                                      6             no event more than three court days after receiving the subpoena or order.
                                      7             Such notification must include a copy of the subpoena or court order.
                                      8        b.   The Receiving Party also must immediately inform in writing the Party
                                      9             who caused the subpoena or order to issue in the other litigation that some
                                     10             or all the material covered by the subpoena or order is the subject of this
   LLP




                                     11             Protective Order. In addition, the Receiving Party must deliver a copy of
                                     12             this Stipulated Protective Order promptly to the Party in the other action
Selman Breitman
                  ATTORNEYS AT LAW




                                     13             that caused the subpoena or order to issue.
                                     14        c.   The purpose of imposing these duties is to alert the interested parties to
                                     15             the existence of this Protective Order and to afford the Producing Party in
                                     16             this case an opportunity to try to protect its confidentiality interests in the
                                     17             court from which the subpoena or order issued. The Producing Party shall
                                     18             bear the burdens and the expenses of seeking protection in that court of
                                     19             its confidential material – and nothing in these provisions should be
                                     20             construed as authorizing or encouraging a Receiving Party in this action
                                     21             to disobey a lawful directive from another court.
                                     22   9.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     23        a.   If a Receiving Party learns that, by inadvertence or otherwise, it has
                                     24             disclosed Protected Material to any person or in any circumstance not
                                     25             authorized under this Stipulated Protective Order, the Receiving Party
                                     26             must immediately:
                                     27             1.      Notify in writing the Producing Party of the unauthorized
                                     28                                         8
                                                          STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1                       disclosures;
                                      2                2.     Use its best efforts to retrieve all copies of the Protected Material
                                      3                3.     Inform the person or persons to whom unauthorized disclosures
                                      4                       were made of all the terms of this Order; and
                                      5                4.     Request such person or persons to execute the “Acknowledgment
                                      6                       and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                      7   10.   FILING PROTECTED MATERIAL
                                      8         a.     For Protected Materials that will be included in public records, the parties
                                      9                will meet and confer in good faith regarding the use of the protected
                                     10                documents. Additionally, the parties may stipulate to use of confidential
   LLP




                                     11                and/or privileged materials in public records, so long as the materials are
                                     12                under seal. Should agreement not be reached, the Parties may avail
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                themselves of the process and procedure set forth in Local Rule 141.
                                     14   11.   FINAL DISPOSITION.
                                     15         a.     Unless otherwise ordered or agreed in writing by the Producing Party,
                                     16                within sixty days after the final termination of this action, each Receiving
                                     17                Party must destroy all copies of Protected Material made available by the
                                     18                Producing Party. As used in this subdivision, “all Protected Material”
                                     19                includes all copies, abstracts, compilations, summaries or any other form
                                     20                of reproducing or capturing any of the Protected Material. The Receiving
                                     21                Party must submit a written certification to the Producing Party by the
                                     22                sixty day deadline that identifies (by category, where appropriate) all the
                                     23                Protected Material that was destroyed and that affirms that the Receiving
                                     24                Party has not retained any copies, abstracts, compilations, summaries or
                                     25                other forms of reproducing or capturing any of the Protected Material.
                                     26   12.   MISCELLANEOUS
                                     27         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
                                     28                                          9
                                                            STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1          person to seek its modification by the Court in the future.
                                      2   12.2   Right to Assert Other Objections. By stipulating to the entry of this
                                      3          Protective Order no Party waives any right it otherwise would have to
                                      4          object to disclosing or producing any information or item on any ground
                                      5          not addressed in this Stipulated Protective Order. Similarly, no Party
                                      6          waives any right to object on any ground to use in evidence of any of the
                                      7          material covered by this Protective Order.
                                      8

                                      9

                                     10
   LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                   10
                                                      STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      2
                                          DATED: 02/13/2020                                       SELMAN BREITMAN LLP
                                      3

                                      4
                                                                                                  /s/James R. Tenero
                                      5                                                           JAMES R. TENERO
                                                                                                  Attorney for Defendant
                                      6                                                           EVEREST NATIONAL INSURANCE
                                                                                                  COMPANY
                                      7
                                          DATED: 02/12/2020                                       FARMER CURTIS, LLP
                                      8

                                      9                                                           /s/Craig E. Farmer
                                                                                                  CRAIG E. FARMER
                                     10                                                           Attorneys for Plaintiff
                                                                                                  COUNTY OF SACRAMENTO
   LLP




                                     11

                                     12                                                ORDER
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                                     14          IT IS FURTHER ORDERED THAT:
                                     15          1. Requests to seal documents shall be made by motion before the same judge who will
                                     16 decide the matter related to that request to seal.

                                     17          2. The designation of documents (including transcripts of testimony) as confidential
                                     18 pursuant to this order does not automatically entitle the parties to file such a document with the

                                     19 court under seal. Parties are advised that any request to seal documents in this district is

                                     20 governed by Local Rule 141. In brief, Local Rule 141 provides that documents may only be

                                     21 sealed by a written order of the court after a specific request to seal has been made. L.R. 141(a).

                                     22 However, a mere request to seal is not enough under the local rules. In particular, Local Rule

                                     23 141(b) requires that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other

                                     24 authority for sealing, the requested duration, the identity, by name or category, of persons to be

                                     25 permitted access to the document, and all relevant information.” L.R. 141(b).

                                     26          3. A request to seal material must normally meet the high threshold of showing that
                                     27 “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

                                     28                                                      11
                                                                      STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
                                      2   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);
                                      3   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
                                      4          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
                                      5   certain documents, at any court hearing or trial – such determinations will only be made by the
                                      6   court at the hearing or trial, or upon an appropriate motion.
                                      7          5. With respect to motions regarding any disputes concerning this protective order which
                                      8   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
                                      9   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex
                                     10   parte basis or on shortened time.
   LLP




                                     11          6. The parties may not modify the terms of this Protective Order without the court’s
                                     12   approval. If the parties agree to a potential modification, they shall submit a stipulation and
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   proposed order for the court’s consideration.
                                     14          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
                                     15   of the terms of this Protective Order after the action is terminated.
                                     16          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
                                     17   hereby DISAPPROVED.
                                     18   DATED: February 24, 2020                        /s/ DEBORAH BARNES
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                    12
                                                                       STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
                                      1                                               EXHIBIT A
                                      2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3          I hereby certify my understanding that Confidential Information is being provided to me
                                      4   pursuant to the terms and restrictions of the Stipulation and Protective Order Re: Confidential
                                      5   Information filed on February 13, 2020, in County of Sacramento v. Everest National Insurance
                                      6   Company, United States District Court, Eastern District of California, Case No. . 2:19-cv-
                                      7 00263 MCE DB and have been given a copy of that Order and read it.

                                      8          I agree to be bound by the Order. I will not reveal the Confidential Information to
                                      9 anyone, except as allowed by the Order. I will maintain all such Confidential Information,

                                     10 including copies, notes, or other transcriptions made therefrom, in a secure manner to prevent
   LLP




                                     11 unauthorized access to it. No later than thirty (30) days after the conclusion of this action, I will

                                     12 return the Confidential Information, including copies, notes, or other transcription made
Selman Breitman
                  ATTORNEYS AT LAW




                                     13 therefrom, to the counsel who provided me with the Confidential Information. I hereby consent

                                     14 to the jurisdiction of the Arbitrator for the purpose of enforcing the Order.

                                     15          I declare under penalty of perjury that the foregoing is true and correct and that this
                                     16 certificate    is   executed     this   ___    day      of   ____________________,       2020,     at
                                     17 ___________________, California.

                                     18                                                          By: __________________________
                                     19                                                          Address:_______________________
                                     20                                                          Phone: ________________________
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                                    13
                                                                       STIPULATION FOR PROTECTIVE ORDER- Case No. 2:19-cv-00263-MCE-DB
   D

3062 45344 4825-5460-5994 .v7
